Citation Nr: 0624779	
Decision Date: 08/14/06    Archive Date: 08/24/06

DOCKET NO.  04-16 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to separate 10 percent evaluations for service 
connected tinnitus. 


REPRESENTATION

Appellant represented by:	South Dakota Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from January 1969 to January 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Sioux Falls, 
South Dakota, regional office (RO) of the Department of 
Veterans Affairs (VA).  

The RO has characterized the issue on appeal as whether clear 
and unmistakable error was made in not assigning a separate 
compensable evaluation for each ear for tinnitus.  

A review of the procedural history shows that entitlement to 
service connection for tinnitus was granted in a May 2002 
rating decision, which assigned a 10 percent evaluation for 
this disability.  The veteran was notified of this decision 
that same month.  

In January 2003, the veteran, through his representative, 
submitted a statement which they characterized as a claim for 
a correction of the previous rating decision.  They stated 
that the May 2002 rating decision had misinterpreted 
Diagnostic Code 6260, and argued that separate 10 percent 
evaluations should have been assigned for each ear for the 
veteran's tinnitus.  

In a March 2003 rating decision, the RO stated that the 
veteran's representative had filed a claim for separate 10 
percent evaluations for tinnitus based on clear and 
unmistakable error, but then denied this claim.  The veteran 
submitted a notice of disagreement with this decision in 
January 2004.  After a statement of the case was issued in 
March 2004, a substantive appeal was received that same 
month.  

The Board finds that the issue should be as stated on the 
first page of this decision.  

The May 2002 rating decision was not final at the time the 
veteran's January 2003 request was received, in that the time 
limit to submit a notice of disagreement had not expired.  
See 38 U.S.C.A. § 7105; 38 C.F.R. § 3.105(a).  Pursuant to a 
decision of the United States Court of Appeals for the 
Federal Circuit, a "clear and unmistakable error" standard of 
review is applicable only to otherwise final decisions of 
agencies of original jurisdiction (ROs).  Smith v. Brown, 35 
F.3d 1516 (Fed.Cir. 1994).  

Therefore, the January 2003 statement should have been 
interpreted as a notice of disagreement with the original May 
2002 rating decision for the issue of entitlement to separate 
10 percent evaluations for tinnitus.  As the March 2004 
statement of the case includes the pertinent laws and 
regulations governing increased evaluations and the 
evaluation of tinnitus, and as there is a timely substantive 
appeal, the characterization of the issue as clear and 
unmistakable error does not adversely affect the veteran's 
claim, and the Board will continue with a de novo review of 
the issue as characterized above.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).


FINDING OF FACT

The veteran's service-connected (bilateral) tinnitus is 
assigned a 10 percent rating, the maximum rating authorized 
by regulation.  


CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §4.87, Diagnostic 
Code 6260 (2002 & 2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  The U. S. 
Court of Appeals for Veterans Claims has held that the 
statutory and regulatory provisions pertaining to VA's duty 
to notify and to assist do not apply to a claim if resolution 
of that claim is based on the law, rather than the facts.  
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).

In the instant case the facts are not in dispute.  Resolution 
of the veteran's appeal is dependent on interpretation of the 
regulations pertaining to the assignment of disability 
ratings for tinnitus.  As will be shown below, the Board 
finds that the veteran is already receiving the maximum 
disability rating available for tinnitus under the applicable 
rating criteria.  Furthermore, regardless of whether the 
veteran's tinnitus is perceived as unilateral or bilateral, 
the outcome of this appeal does not change. 

Therefore, because no reasonable possibility exists that 
would aid in substantiating this claim, any deficiencies of 
VCAA notice or assistance are rendered moot.  See 38 U.S.C.A. 
§ 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(compliance with the VCAA is not required if no reasonable 
possibility exists that any notice or assistance would aid 
the appellant in substantiating the claim). 

At the time of the veteran's January 2002 claim, Diagnostic 
Code 6260 provided that recurrent tinnitus would be evaluated 
as 10 percent disabling.  

VA's General Counsel interpreted this code as providing for a 
single 10 percent rating regardless of whether tinnitus was 
perceived in one ear or both.  VAOPGCPREC 2-2003; 69 Fed. 
Reg. 25178 (2004).

Diagnostic Code 6260 was revised, effective on June 13, 2003, 
to explicitly provide that only a single 10 percent 
evaluation is to be assigned for tinnitus, whether the sound 
is perceived as being in one ear, both ears, or in the head.  
38 C.F.R. § 4.87, Diagnostic Code 6260, Note 2 (2005).  

In Smith v. Nicholson, 19 Vet. App. 63, 75 (2005), the Court 
held that VAOPGCPREC 2-2003, was incorrect and that VA was 
obligated to provide separate 10 percent ratings when 
tinnitus was perceived in each ear.  The Court noted 38 
C.F.R. § 4.25(b), which requires separate evaluations for 
each service-connected disability arising from a single 
disease, unless otherwise provided.

VA appealed the Court's decision in Smith to the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit).  To avoid burdens on the adjudication system, 
delays in the adjudication of other claims, and unnecessary 
expenditure of resources based on court precedent that may 
ultimately be overturned on appeal, the Secretary imposed a 
stay at the Board on the adjudication of tinnitus claims 
affected by Smith.  The specific claims affected by the stay 
essentially included all claims in which a claim for 
compensation for tinnitus was filed prior to June 13, 2003, 
and a disability rating for tinnitus of greater than 10 
percent was sought.

The Federal Circuit reversed the Veterans Court's decision in 
Smith, and affirmed VA's long-standing interpretation of 
Diagnostic Code 6260 as authorizing only a single 10-percent 
rating for tinnitus, whether perceived as unilateral or 
bilateral.  Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 
2006).  

Citing Supreme Court precedent, the Federal Circuit explained 
that an agency's interpretation of its own regulations was 
entitled to substantial deference by the courts as long as 
that interpretation was not plainly erroneous or inconsistent 
with the regulations.  Id, slip op. at 9-10.  Finding that 
there was a lack of evidence in the record suggesting that 
VA's interpretation of Diagnostic Code 6260 was plainly 
erroneous or inconsistent with the regulations, the Federal 
Circuit concluded that the Court erred in not deferring to 
VA's interpretation.

As a consequence of that holding, on July 10, 2006, the 
Secretary rescinded the stay that had been imposed on all 
claims affected by Smith, and directed the Board to resume 
adjudication of the previously stayed claims consistent with 
VA's longstanding interpretation that a single 10-percent 
disability rating is the maximum rating available under 
Diagnostic Code 6260, regardless of whether the tinnitus is 
perceived as unilateral or bilateral.  

In view of the foregoing, the Board concludes that the 
version of Diagnostic Code 6260 in effect prior to June 2003 
precludes an evaluation in excess of a single 10-percent for 
tinnitus.  Therefore, the veteran's claim for separate 10 
percent ratings for each ear for his service-connected 
tinnitus must be denied under both the new and old versions 
of the regulation.  As the disposition of this claim is based 
on the law, and not the facts of the case, the claim must be 
denied based on a lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 


ORDER

Entitlement to separate 10 percent evaluations for service 
connected tinnitus is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


